a internal_revenue_service appeals release number release date date date department of the treasury address any reply to office of appeals one cleveland center-suite east ninth street cleveland oh employer_identification_number c person to contact identification_number contact telephone number fax number uil last day to file a petition with the united_states tax_court now dear’ certified mail this is our final adverse determination as to your exempt status under sec_501 of the internal_revenue_code code your tax-exempt status is revoked effective july it has been determined that the organization is not operated exclusively for exempt purposes as required by sec_501 and sec_1_501_c_3_-1 more than an insubstantial part of your activities are in furtherance of non-exempt purposes and benefit private interests contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1041 for any years in which you have taxable_income including those years which are still open under the statute_of_limitations processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for a declaratory_judgment under sec_7428 of the code you are also required to file form_990-pf for all years until private_foundation_status is properly terminated under sec_507 if you decide to contend this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination_letter was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment we will notify the appropriate state officials of this action as required by sec_6104 of the code if you have questions about this letter you may write to or call the contact person whose name if you write please telephone number and irs address are shown on the first page of this letter include your telephone number the best time for us to call you if we need more information and a copy of this letter to help us identify your account keep the original letter for your records if you prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you the contact person identified on the front of this letter can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer or writing advocate for the irs office that issued this notice_of_deficiency by calling ’ taxpayer_advocate assistance is not a to __ substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling sincerely yours douglas h shulman commissioner by charles f fisher appeals team manager enclosures notice helpful contacts for your deficiency_notice cc issue explanation of proposed revocation of exemption under sec_501 facts the above-named organization was granted exemption as a private non-operating foundation descnbed in sec_501 in may form_1023 application_for recognition of exemption which was filed in march providing grants to chanties states that the organization’s activities would include while reviewing the organization’s books_and_records we found that a substantial percentage of the organization’s expenditures were loans and payments to disqualified persons during years ended december and december applicable law sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states an organization is not operated exclusively for one or more exempt purposes if its net earings inure in whole or in part to the benefit or private shareholders or individuals sec_1 c -1 d ii states that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it 1s necessary for an organization to establish that it private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is not organized or operated for the benefit of government’s position form acrev department of the treasury - internal_revenue_service page -1- the organization has failed to meet the operational_test described in sec_1_501_c_3_-1 a substantial percentage of the organization’s expenditures were personal in nature the majority of these personal expenditures were loans to a disqualified_person other expenditures include payments for repairs on a home owned by a private individual and payments for traning courses nearly all of the organization’s duning years ended december expenditures were for personal purposes and december as stated in sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages pnmanily in activities which accomplish one or more of such exempt purposes specified in sec_501 since a substantial percentage of the organization’s expenditures were for personal purposes the organization is clearly not engaging primanily in activities that accomplish exempt purposes under sec_501 further as indicated in sec_1_501_c_3_-1 the organization is not operated exclusively for exempt purposes because a substantial percentage of its net_earnings are inuning to disqualified persons the organization is also being operated for private rather than public interests due to the large amount of expenditures_for personal purposes as stated in sec_1_501_c_3_-1 an organization is not operated for exempt purposes it is being operated for private interests based on the above precedent the organization’s exemption under sec_501 should be revoked taxpayer’s position on date the taxpayer submitted a written protest letter stating that she disagrees with our position on date her poa submitted a written protest letter also stating that he disagrees with our position in the letter from her poa he stated that since there was no intent to make a gift to the foundation the taxpayer never actually donated any funds into the organization consequently he claims that the organization was never active conclusion since the organization does not meet the operational_test under sec_501 we are proposing that its tax exemption be revoked form a rev department of the treasury - intemal revenue service page -2- tax_exempt_and_government_entities_division department of the treasury internal_revenue_service michigan ave 10th fi detroit mi attn date taxpayer_identification_number form_990-pf tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
